Citation Nr: 1133978	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic gastrointestinal disorder, including gastroesophageal reflux disease (GERD).  

2.  Entitlement to an increase in the 20 percent evaluation currently assigned for left (minor) shoulder strain.  

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from May 2000 to October 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from August 2006 and 2007 Department of Veterans Affairs (VA) Regional Office (RO) decisions.  In August 2006, the RO denied service connection for GERD, and assigned an increased evaluation to 10 percent for chondromalacia of the right knee; effective from January 6, 2006, the date of receipt of the Veteran's claim for increase.  38 C.F.R. § 3.400(o)(2) (2010).  In August 2007, the RO denied service connection for a left knee disability secondary to the right knee disability and an increased rating for the left shoulder disability.  

In January 2010, the Board denied service connection for GERD, and remanded the three remaining issues for additional development.  Thereafter, the Veteran appealed the Board decision denying service connection for GERD to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2011 Joint Motion for Remand (JMR), the Court vacated the Board's decision for GERD, and remanded the issue for compliance with the terms of the JMR.  

By rating action in May 2011, the RO granted service connection for a left knee disability secondary to the service-connected right knee disability, and assigned a 10 percent evaluation.  The grant of service connection for left knee disability constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Chronic gastrointestinal disorder

In McLain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement concerning a claimant having a current disability before service connection may be awarded for the disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  The Board understands the JMR to require additional examination of the Veteran, to include obtaining an opinion as to whether she has or had a gastrointestinal disorder at anytime during the pendency of this appeal and, if so, whether any identified disorder is related to service.  

In this case, the Veteran contends that she was treated for gastrointestinal problems in service and has had chronic symptoms ever since.  Historically, the service treatment records showed no complaints, treatment, abnormalities, or diagnosis referable to any gastrointestinal problems in service.  The service records showed that the Veteran was treated for kidney stones during her first pregnancy shortly before her discharge from service in October 2004, and that she was given Zantac as part of her prenatal treatment.  However, the Veteran specifically denied any history of ulcers, indigestion, or reflux at that time.  

Similarly, the Veteran made no mention of any indigestion, reflux or other gastrointestinal problems on VA examination in May 2005, and no pertinent abnormalities were noted at that time.  

A September 2006 VA outpatient note showed that the Veteran was taking over-the-counter Zantac for heartburn during her second pregnancy.  The diagnoses included GERD, by history, exacerbated during pregnancy.  When seen in May 2007, the Veteran reported a history of indigestion when she was in Iraq and said that she thought her recent pregnancy had made it worse.  The report indicated no history of ulcers or EGD.  The diagnoses included history of GERD since service, and check H. pylori.  A VA outpatient note in June 2007, showed that the Veteran was started on antibiotic medication for H. pylori infection.  See also August 2007 VA note.  A VA upper endoscopy in July 2007 was negative for esophageal ring stricture or obstruction, gastric erythema, or peptic or duodenal ulcers, and the surgeon commented that there was no obvious cause for the Veteran's gastric symptoms.  A VA ultrasound in August 2007 was also negative for any gastrointestinal abnormalities.  Subsequent VA medical records showed periodic treatment for symptoms of indigestion and heartburn, and that the Veteran was taking acid reflux medication regularly.  See January 2009 VA outpatient note.  

When, in the opinion of the Board, the medical evidence of record is insufficient to render a decision, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service); see also 38 C.F.R. § 3.159(c)(4).

Increased ratings

Concerning the claims for increased ratings for the left shoulder and right knee disabilities, the Board notes that while the Veteran was examined by VA in March 2010, the examiner did not provide any specific clinical findings regarding either disability.  Furthermore, the examiner's response to the questions concerning functional impairment were somewhat vague and nonresponsive to the specific inquiries posed.  That is, the examiner seemed to indicate that there may be some additional function impairment due to pain, on repeated use, and during flare-ups.  However, he did not quantify the extent of any functional impairment in terms of degrees of additional range of motion loss.  

A determination of the extent of functional loss is central to proper application of the rating criteria and requires a thorough examination.  38 C.F.R. § 4.40 states, in part, that it is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the remand instructions were not complied with, the Board is required to remand the appeal for another examination.  Id; see also 38 C.F.R. § 19.9.  

Under the circumstances, the Board finds that the evidentiary record as currently constituted does not include sufficient information to adequately assess the current severity of the Veteran's right knee or left shoulder disabilities.  Therefore, the Veteran should be afforded another VA examination.  

In light of these matters being remanded, updated VA outpatient treatment records from the Mountain Home, Tennessee VA Medical Center (VAMC) should be associated with the claims folder for the period July 21, 2010, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for any gastrointestinal problems since her discharge from service.  After securing the necessary releases, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, and associate them with the claims folder.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  Associate updated VA treatment records from the Mountain Home VAMC for the period July 21, 2010, to the present.

3.  The Veteran should be afforded a VA gastrointestinal examination to determine the nature and etiology of any identified gastrointestinal disorder.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide an opinion as to the following:  

I.  Does the Veteran have a gastrointestinal disorder at present?  If so, is it at least as likely as not that any identified gastrointestinal disorder had its onset in service or is otherwise related to service?  

II.  If the Veteran does not have a current gastrointestinal disorder, the examiner should render an opinion as to whether a chronic gastrointestinal disorder was manifested at any time since her discharge from service.  If so, is it at least as likely as not that the identified disorder had its onset in service or is otherwise related to service?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A complete rationale should be provided for all conclusions reached and opinions expressed.  If the examiner is only able to theorize or speculate as to any opinion offered, an explanation why that is so, should be made.  

4.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of the service-connected right knee and left shoulder disabilities.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should provide a response to each of the following:  

I.  Note any limitation of motion in the right knee and left shoulder, and test for stability in each joint.  Any identified instability should be classified as mild, moderate, or severe.  

II.  Indicate whether the right knee or left shoulder exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If the examiner is unable to make such a determination, it should be so indicated on the record.  

V.  Lastly, the examiner should express an opinion on whether pain in the right knee or left shoulder could significantly limit functional ability during flare-ups or when the either joint is used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  If the examiner is unable to make such a determination, it should be so indicated on the record.  

The examiner should be advised that all questions must be answered, to the extent feasible, so that the Board may rate the Veteran's disabilities in accordance with the specified criteria.  The clinical findings and reasons that form the basis of any opinion should be clearly set forth in the report.  If the examiner is only able to theorize or speculate as to this matter, he should so state.  A complete rationale must be provided for all conclusions reached and opinions expressed.  

5.  After the requested development has been completed, the AMC should readjudicate the merits of the service connection and increased rating claims.  If any of the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action is required of the Veteran until she is notified by the AMC/RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

